The plaintiff failed to produce evidence to satisfy the court of the justness of her cause of action; and as it cannot be said *Page 548 
that the court erred in coming to this conclusion, she takes nothing by her first exception.
The plaintiff concedes that section 13, chapter 175, of the Public Statutes, has no application, but contends that section 2, chapter 104, Laws of 1911, authorizes the appointment of a guardian. Section 2 provides, in substance, that nothing contained in section 1 shall prevent any court of competent jurisdiction from appointing a guardian of the person of a minor. It is therefore the office of section 2 to prevent section 1 being so construed as to take from the court jurisdiction to appoint guardians of minors whose parents are living, and not to confer such jurisdiction. The probate court is specially authorized to appoint guardians of minors. P. S., c. 178, s. l.
Exceptions overruled.
All concurred.